cca_2018121413453549 id uilc number release date from sent friday date pm to cc bcc subject fw disclosure seals and sample document - p a review requested hi beth please find my analysis below let me know if you have any questions fre provides for evidence that is self-authenticating and require no extrinsic evidence of authenticity to be admitted requires documents to contain a seal requires documents to be certified the proposed seal fre provides that certified domestic records of a regularly conducted activity are self-authenticating requires that the document meet the requirements of fre a - c also requires that b efore the trial the proponent must give an adverse_party reasonable written notice of the intent to offer the record-and must make the record and certification available for inspection-so that the party has a fair opportunity to challenge them fre the notice requirement in rule is intended to give the opponent of the evidence a full opportunity to test the adequacy of the foundation set forth in the declaration amendments advisory committee notes rule advance notice to the other party permits the evidence to be admitted without testimony of a foundation witness similar to the procedure in u s c sec_3505 see advisory committee notes amendment sec_902 advisory committee notes amendment sec_803 u s c sec_3505 requires a party intending to offer evidence without a foundation witness provide written notice to the opposing party at the arraignment or as soon after the arraignment as practicable consequently advance notice to opposing counsel is required for evidence to be self- authenticated pursuant to affidavit is required when asserting the documents in question meet the requirements of fre a - c to conform with the requirements of a declaration or the advisory committee notes for indicates that a declaration that satisfie sec_28 u s c would satisfy the declaration requirement of rule as would any comparable certification under oath u s c lays out the following form for documents executed within the united_states i declare or certify verify or state under penalty of perjury that the foregoing is true and correct executed on date signature the proposed seal fre provides that domestic public documents that are sealed and signed are self- authenticating if the document bears a seal of an agency of the united_states and a signature of attestation note to paragraph of the proposed rules for indicate sec_902 is of broad application a seal is permissible under a if the seal purport s to be that of the united_states or a political_subdivision or agency thereof however the advisory committee notes of for the proposed rule a does reference more than provisions for judicial_notice of official seals in the united_states_code judicial_notice shall be taken of any seal prescribed under sec_7514 which authorizes the secretary_of_the_treasury to prescribe or modify seals of office for the district directors of internal revenue sec_301_7514-1 provides the seals prescribed by the secretary of treasury pursuant to sec_7514 fre a does not require the seal to be statutorily adopted to qualify as a valid seal
